Citation Nr: 9935317	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles


THE ISSUES

1.  Entitlement to service connection for bronchial asthma as 
secondary to the veteran's service-connected rhinosinusitis.

2.  Entitlement to an increased evaluation for 
rhinosinusitis, currently rated 30 percent disabling.

3.  Entitlement to a compensable evaluation for an eye 
disability.

4.  Entitlement to a compensable evaluation for residuals of 
a hemorrhoidectomy.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to March 
1966 and from July 1967 to July 1973.

This appeal arises from 1991 and 1992 rating decisions in 
which the RO at Phoenix, Arizona denied entitlement to 
service connection for bronchial asthma as secondary to the 
service-connected rhinosinusitis; confirmed and continued the 
assigned 30 percent evaluation for rhinosinusitis and 
noncompensable evaluations for an eye disorder and residuals 
of a hemorrhoidectomy; and denied entitlement to a temporary 
total rating based on the need for convalescence following 
surgery at a VA Medical Center in October 1991.

In February 1996, the Board of Veterans' Appeals (Board) 
granted the claim of entitlement to a temporary total rating 
based on the need for convalescence following the October 
1991 operation and remanded the other matters for additional 
consideration.  Because the remanded matters remain in a 
denied stance, they have been returned to the Board for 
appellate review.  It is also noted that the veteran's claims 
folder was transferred from Phoenix, Arizona to Los Angeles, 
California.



FINDINGS OF FACT

1.  In February 1996, the Board remanded the issues on appeal 
for additional development.

2.  VA has adequately attempted to assist the veteran in the 
development of facts pertinent to his claim.  

3.  The veteran, without good cause, has failed to respond to 
the RO's requests for information, and, thereby, failed to 
appear for scheduled VA examinations to obtain essential 
evidence.  Consequently, additional development requested by 
the Board has not been obtained.

4.  Service connection for rhinosinusitis is in effect.  

5.  The veteran's bronchial asthma was exacerbated by his 
service-connected rhinosinusitis. 

6.  The veteran failed to keep the VA adequately apprised of 
his whereabouts and thereby has failed to appear at VA 
examinations scheduled to ascertain the degree of severity 
associated with his rhinosinusitis, eye disorder, and 
residuals of a hemorrhoidectomy disabilities.  Therefore the 
matters must be denied.


CONCLUSIONS OF LAW

1.  The veteran's bronchial asthma was aggravated by his 
service-connected rhinosinusitis disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp.); 38 C.F.R. §§ 3.102, 
3.310(a), Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  The veteran's claim for entitlement to a rating in excess 
of 30 percent disabling for rhinosinusitis is denied as a 
matter of law.  38 U.S.C.A. § 5107 (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.655 (1999).

3.  The veteran's claim for entitlement to a compensable 
evaluation for an eye disability is denied as a matter of 
law.  38 U.S.C.A. § 5107 (West 1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 C.F.R. § 3.655 (1999).

4.  The veteran's claim for entitlement to a compensable 
evaluation for residuals of a hemorrhoidectomy is denied as a 
matter of law.  38 U.S.C.A. § 5107 (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Review of the record indicates that the veteran has submitted 
well-grounded claims.  The VA therefore has a duty to assist 
the veteran in the development of facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a).  In this regard it is noted 
that in February 1996 the Board remanded the veteran's case 
to obtain additional development.  In the remand, the Board 
pointed out that for the claim of entitlement to service 
connection for bronchial asthma as secondary to 
rhinosinusitis, consideration in light of Allen v. Brown, 7 
Vet. App. 439 (1995) was warranted, because in December 1991 
a physician stated that the veteran "suffered" from 
bronchial asthma that was most definitely exacerbated by his 
service-connected sinus disorder, if not found directly 
related to it.  The Board also noted that in June 1992 the 
veteran underwent a hemorrhoidectomy but since that time he 
had not been afforded a VA examination to determine the 
extent of severity of his residuals.  Regarding the veteran's 
sinus disability, it was noted that pertinent VA treatment 
reports were not of record and for the veteran's visual 
disability, the Board pointed out that the veteran had not 
been examined since August 1991.  In consideration of the 
foregoing, the Board asked the RO to obtain the veteran's VA 
treatment reports from the Phoenix Memorial Hospital and to 
schedule him for ear, nose, and throat, gastrointestinal, and 
eye examinations.  Regarding bronchial asthma, the Board 
requested that the examiner reviewing the record proffer an 
opinion, with supporting analysis, addressing the likelihood 
that the veteran's bronchial asthma was caused or aggravated 
by his service-connected rhinosinusitis and identify the 
degree of bronchial asthma which would not be present but for 
the service-connected rhinosinusitis.

By a letter dated in February 1996, the RO asked the veteran 
to complete, sign and return VA Forms 21-4142, Authorization 
and Consent to Release Information, to the VA and to include 
the complete names and addresses of all physicians and 
facilities where he had been treated.  The veteran responded 
in March 1996 and the RO thereafter obtained additional 
medical reports associated with the veteran's claims.  In 
relevant part, the record then indicates that the veteran 
moved to several different locations from 1996 to 1998.  
Nevertheless, in January and February 1998, the RO scheduled 
the veteran for VA examinations associated with his appeal.  
A computer printout dated in February 1998 however shows that 
the veteran's notifications were undelivered.  The record 
then shows that the veteran was rescheduled for examinations 
in March 1998, but again the notices were returned as 
undelivered.  In response, the RO thereafter confirmed and 
continued the denials based upon the veteran's failure to 
appear and issued to him a supplemental statement of the 
case, apprising him of 38 C.F.R. § 3.655 (1999).  It is also 
noted that the SSOC and the notification of transfer of 
appeal were returned as undeliverable and since 1996, the 
veteran has not inquired about his case.  

Pertinent regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).  

For original or reopened claim, or claim for increase, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In light of the procedural development undertaken in this 
case in conjunction with applicable law and regulation, the 
Board finds that the VA has adequately attempted to assist 
the veteran in the development of facts pertinent to his 
claim.  Accordingly, his appeal will be adjudicated below.  
That is, the claim of entitlement to service connection for 
bronchial asthma as secondary to service-connected disability 
will be based on the evidence of record and the claims of 
entitlement to increased ratings for the service-connected 
rhinosinusitis, eye, and hemorrhoidectomy disabilities shall 
be denied as a matter of law.  

Service connection

The veteran avers that his bronchial asthma occurred as 
secondary to the service-connected rhinosinusitis disability.  
VA regulations provide that service connection may be granted 
for a disability resulting from personal injury incurred in 
the line of duty or for aggravation of a preexisting injury.  
38 U.S.C.A. §§ 1110, 1131.  In addition, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is granted for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. 3.310.  

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here the germane evidence consists of the veteran's service 
medical records associated with the veteran's two periods of 
service which show that in October 1968 the veteran was 
admitted for treatment and a diagnosis of acute bronchitis, 
organism unknown was made.  

VA examination, hospital, and outpatient treatment reports 
dated from January to May 1988 are silent with respect to 
bronchial asthma, and at his personal hearing in February 
1989 the veteran presented testimony associated with 
difficulties encountered from his rhinosinusitis disability.  
Symptoms associated with bronchial asthma were not 
referenced.  VA outpatient treatment reports dated from 
November 1988 to July 1989 however show treatment for 
shortness of breath and sinus problems and record a diagnosis 
of bronchial asthma.  

Pulmonary function tests conducted on VA examination in 
January 1991 reveal evidence of bronchial asthma with 
predominant nocturnal component which was poorly controlled.  
VA outpatient treatment and hospital reports thereafter show 
that the veteran continued to receive treatment.

At his personal hearing in July 1991, the veteran testified 
that he had had bronchial asthma since his sinus surgery in 
1987.  The veteran added that his pulmonary physician stated 
that his bronchial problems were partly caused by his sinus 
disorder.  

Medical reports dated from January to August 1991 also show 
continued treatment for bronchial asthma and sinusitis.  On 
VA examination in August 1991 bilateral nasal polyps and 
intrameatal polypoid tissue were found.  The impressions were 
sinusitis with nasal polyps and bronchial asthma probably 
exacerbated by sinus condition.

From February 1992 to November 1993 the veteran continued to 
receive treatment and was hospitalized on several occasions.  
Specifically, in February 1992 he underwent a sinus 
aspiration and small volume nebulizer and at that time, 
diagnoses of chronic asthmatic bronchitis and chronic 
sinusitis were made.  In September 1993, he complained of 
shortness of breath and received emergency room treatment at 
the Phoenix Memorial Hospital.  The impressions were acute 
asthmatic bronchitis and acute sinus.  In November 1993, 
because of continued symptoms, he underwent a bilateral 
Caldwell-Luc.  The diagnosis was bilateral sinusitis.  

At his personal hearing in November 1993, the veteran 
testified that he experienced difficulty with breathing and 
constantly had drainage of the nose.  He added that he did 
not experience breathing difficulties until after his sinus 
surgery.  The veteran again recalled that doctors related the 
disorder to his sinus disorder.  

Medical reports thereafter also show continued treatment for 
symptoms associated with bronchitis.  

After reviewing the aforementioned evidence of record, the 
Board notes that the veteran cannot establish entitlement to 
service connection for bronchial asthma on a direct basis, as 
the record overall does not show that his current disability 
had its onset during service or is related to any events from 
service.  Further the record does not show that the veteran's 
current bronchial asthma disability was caused by the 
service-connected rhinosinusitis disability.  However, after 
carefully weighing all of the evidence of record, the Board 
concludes that the veteran's service-connected rhinosinusitis 
caused an aggravation of the bronchial asthma disability.  
Thus, in accordance with Allen v. Brown, 7 Vet. App. 439, 
service connection is warranted for the increment in severity 
of the nonservice-connected disability attributable to the 
service-connected disability.  As noted above, if a service-
connected disability aggravates a nonservice-connected 
disability, service connection may be granted for the 
increment in severity of the nonservice-connected disability 
attributable to the service-connected disability, regardless 
of whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition.  
Allen, supra.

In this regard, the evidence shows that in August 1991 a VA 
examiner rendered an impression of bronchial asthma probably 
exacerbated by sinus disorder and in December 1991 a private 
physician stated that the veteran had broncho-asthma which 
was most definitely exacerbated by his sinus disorder, if not 
directly related to it.  While the Board acknowledges that 
upon review of the record, it is unclear as to what extent 
the veteran's bronchial asthma disability has been 
aggravated, the evidence nonetheless establishes that the 
service-connected rhinosinusitis aggravated the bronchial 
asthma disorder.  Therefore, given the medical opinions of 
record supporting the veteran's assertions and the lack of 
any evidence to the contrary, the Board concludes that the 
evidence, viewed objectively, reasonably supports the 
veteran's claim.  See Meister v. Derwinski, 1 Vet. App. 
472(1991); see also Rose v. West, 11 Vet. App. 169 (1998); 
Traut v. Brown, 6 Vet. App. 495 (1994); Harder v. Brown, 5 
Vet. App. 183 (1993); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The appeal is granted.  Gilbert and Allen, both 
supra; 38 C.F.R. § 3.310.

Increased ratings

As previously noted, the veteran's claims for entitlement to 
increased ratings for his rhinosinusitis, eye disorder, and 
residuals of a hemorrhoidectomy are well grounded.  
Additionally, as detailed in the February 1996 remand, with 
respect to each matter, examinations were needed to verify 
the current severity of each disability.  Although the VA 
made several attempts to contact the veteran, the record 
however shows that the veteran has failed to keep the VA 
apprised of his whereabouts, has not expressed a willingness 
to appear at an examination, has failed to report for 
scheduled examinations, and has made no attempt to schedule 
or reschedule an examination.  Further, the veteran has not 
demonstrated good cause for failing to respond to VA requests 
or appear at scheduled examinations.  Because of the 
veteran's unwillingness to report for a VA compensation 
examination and failure to respond to attempts by the RO to 
schedule an examination, the claims for entitlement to an 
increased rating in excess of 30 percent for rhinosinusitis 
and entitlement to compensable evaluations for convergence 
insufficiency with corneal abrasions and residuals of 
hemorrhoidectomy must be denied.  38 C.F.R. § 3.655(b).  The 
Board points out that the duty to assist the veteran in the 
development of facts pertinent to his claim is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In a 
case such as this, where additional development is required 
to determine entitlement to increased benefits, the veteran 
may not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence.  
Id.  In light of the veteran's actions or lack thereof and 
applicable VA regulation, the Board must deny the veteran's 
claim.  38 C.F.R. § 3.655.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430.  As 
such, the appeal is denied.



ORDER

Entitlement to service connection for bronchial asthma is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an evaluation in excess of 30 percent for 
rhinosinusitis is denied.

Entitlement to a compensable evaluation for convergence 
insufficiency with corneal abrasions is denied.

Entitlement to an evaluation a compensable evaluation for 
residuals of hemorrhoidectomy is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

